Citation Nr: 0206310	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  01-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of $975, 
to include the issues of whether the debt was properly 
created and whether waiver of recovery of the overpayment is 
precluded by bad faith, misrepresentation or fraud.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$11,236, to include the issues of whether the debt was 
properly created and whether waiver of recovery of the 
overpayment is precluded by bad faith, misrepresentation or 
fraud.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This appeal arises from a May 2000 decision of the Department 
of Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO) Committee on Waivers and Compromises (Committee), 
which denied the veteran's request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $975.  This appeal also arises from an October 
2000 decision of the RO Committee, which denied the veteran's 
request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$11,236.

The veteran testified before the undersigned member of the 
Board at a videoconference hearing in January 2002.  See 38 
U.S.C.A. § 7107(c), (e) (West Supp. 2001).  A transcript of 
the hearing is of record.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

The issue of entitlement to waiver of recovery of the 
overpayments, to include whether the overpayments were 
properly created, will be the subject of the remand herein.


FINDINGS OF FACT

1.  The veteran was overpaid VA nonservice-connected pension 
benefits for the period from April 1, 1996 to December 31, 
1999 due to his failure to accurately report both unearned 
and earned income during that period.

2.  The veteran's failure to inform the VA of his total 
income for the period from April 1996 to December 1999 was 
not the result of an intent to seek an unfair advantage with 
knowledge of the likely consequences and he is not guilty of 
bad faith, misrepresentation, or fraud in the debt's 
creation.


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $975 is not 
precluded by fraud, misrepresentation, or bad faith on the 
veteran's part.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.962(b) (2001).

2.  Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $11,236 is not 
precluded by fraud, misrepresentation, or bad faith on the 
veteran's part.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.962(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of amendments relating to claims to reopen, not 
here relevant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Committee has not had an opportunity to consider this new 
legislation with regard to the veteran's claim.  However, the 
Board's determination with respect to the issue adjudicated 
by the Committee is favorable, and the veteran is not 
prejudiced by the Board's consideration of the VCAA or its 
implementing regulations in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Sufficient evidence is of record to determine the question of 
whether there was bad faith in creation of the overpayment.  
VA's statutory duty to inform and assist the veteran in the 
development of his claim has been satisfied.  The veteran has 
been specifically notified of applicable law and has 
presented evidence relevant to the issue. 

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA or its implementing regulations, poses no harm or 
prejudice to the veteran.  Bernard, 4 Vet. App. 384.


II.  Bad Faith

The veteran seeks waiver of recovery of two overpayments of 
nonservice-connected pension benefits in the amounts of $975 
and $11,236.  The Committee has found waiver to be precluded 
by bad faith in the veteran's failure to accurately report 
his income, leading to creation of the overpayment.  The 
veteran asserts that he did not intentionally fail to report 
the full amount of interest income earned on certificates of 
deposit (CD) and individual retirement accounts (IRA) for the 
period from April 1996 to December 1997 and that he believed 
that he had fully complied with VA income reporting 
requirements.

By letter dated in November 1999, the RO notified the veteran 
that his nonservice-connected pension benefits had been 
amended, effective from April 1, 1996 on the basis of 
verification of receipt of previously unreported interest 
income for himself and his spouse.  An overpayment in the 
amount of $430 was created as a result of the amended award.

By letter dated in January 2000, the RO notified the veteran 
that his VA pension award had been reduced, effective from 
January 1, 1999 to January 1, 2000 on the basis of reported 
interest from himself and his spouse from January 1, 1999.  
He was also notified that the benefits were terminated 
effective from January 1, 2000 on that basis that his net 
worth was excessive for VA benefits.  

By decision dated in May 2000, the Committee determined that 
an overpayment of $430 was created when it was learned that 
the veteran and his spouse had received more interest in 1996 
than previously reported.  An additional debt of $545 was 
created by award action of January 2000 because the veteran 
reported more interest income on the eligibility verification 
report (EVR) dated in December 1999 than had been previously 
reported for that year.  The Committee determined that the 
veteran had exercised bad faith in the creation of the debt 
and denied waiver of recovery of the overpayment of $975.

By letter dated in August 2000, the RO notified that veteran 
that pension benefits were retroactively terminated, 
effective from February 1, 1997 on the basis that he had 
received more income, both unearned and earned, than 
previously reported.  This action created an additional 
overpayment of pension benefits in the amount of $11,236.

By decision dated in October 2000, the Committee notified 
that veteran that it had determined that he had exercised bad 
faith in the creation of the additional overpayment in the 
amount of $11,236 and denied waiver of recovery of that 
additional overpayment.

Applicable law provides that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).

38 U.S.C.A. § 5302(c) (West 1991).

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).

In October 1989, the veteran submitted an Application for 
Compensation or Pension, on which he indicated that he and 
his spouse each owned a certificate of deposit (CD) worth 
$11,000.  He also indicated that he owned farm land worth 
$60,000.  He indicated that their income consisted of monthly 
Social Security benefits and dividends and interest.  

In November 1989, the RO notified the veteran that he was not 
entitled to nonservice-connected pension benefits because his 
income exceeded the maximum annual rate of $8,466 for a 
veteran with a spouse.

In May 1990, in response to the RO's request, the veteran 
submitted net worth and expense information.  He indicated 
that the only income for himself and his spouse was from 
Social Security benefits.  He stated that his 1989 income tax 
return showed that he made a $600 profit from his farm but 
that he had to pay $400 in additional tax.  He noted that the 
farm was willed to the 6 children equally.  He also stated 
that he drew about $149 monthly from CDs which were earmarked 
for final expenses and emergency measures.

By letter dated in June 1990, the RO notified that veteran 
that he was not entitled to nonservice-connected pension 
benefits because of excessive income.  

In March 1996, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR), on which he indicted 
that his monthly income consisted of $409.10 for himself and 
$339.10 for his spouse in Social Security benefits.  He also 
reported total interest and dividends of $50 each for himself 
and his spouse in 1994 and 1995.  He reported IRAs, Keogh 
Plans, etc. of $10,000 each for himself and his spouse.  He 
reported unreimbursed medical expenses of $4,663.03.

In January 1997, the veteran submitted an EVR on which he 
reported total monthly income from Social Security benefits 
of $432 for himself and $358 for his wife and $1,200 received 
in 1996 from interest and dividends.  He also reported having 
cash or noninterest bearing bank accounts worth $22,000 and 
IRAs, Keogh Plans, etc worth $20,000.  He reported 
unreimbursed medical expenses during 1996 of $4,210.26.

The veteran submitted an EVR in January 1998, on which he 
reported monthly income from Social Security benefits of 
$440.80 for himself and $365 for his spouse.  He reported 
that he received $1,200 and that his wife received $1,142.40 
in 1997 in total interest and dividends.  He indicated that 
he expected to receive the same amounts in 1998.  He 
indicated that he had no cash or bank accounts.  He reported 
a total of $1,089.05 in unreimbursed medical expenses.  

The veteran submitted a EVR in January 1999 on which he 
reported monthly income from Social Security benefits of 
$446.50 for himself and $370 for his spouse.  He reported 
that he received $2,400 in 1998 in total interest and 
dividends and that he expected to receive the same amount in 
1999.  He indicated that his wife did not receive any 
interest income in 1998 and would not receive any in 1999.  
He reported $33,000 in cash or noninterest bearing bank 
accounts and $21,000 in IRAs, Keogh Plans, etc. for himself.   
He reported a total of $6,376.34 in unreimbursed medical 
expenses.  

In a letter dated in October 1999, a representative of 
Citizen's National Bank indicated that the veteran earned CD 
interest for the period April 1, 1996 to September 30, 1999, 
in the amount of $4,240.26 and IRA distributions for the same 
period of $612.61.  It was indicated that for the same 
period, the veteran's spouse received IRA distributions of 
$4,011.53.  Also submitted is a computer printout generated 
by the bank detailing the distribution of payment of interest 
to the veteran and his spouse from accounts listed in their 
names.  It is indicated that the total distribution to the 
veteran and his spouse are as follows: $1,943.07 in 1996, 
$2,489.83 in 1997, $2,554.08 in 1998, $1,877.42 in 1999.

In December 1999, the veteran submitted an EVR on which he 
reported total monthly income from Social Security benefits 
of $456.50 for himself and $378 for his wife and $1796.43 
received in 1999 for himself from interest and dividends.  He 
indicated that his spouse had no income in 1999 from interest 
or dividends.  He also reported having cash or noninterest 
bearing bank accounts worth $31,000 and an IRA worth $149.  
He also reported that his wife had an IRA worth $1,233.31.  
He reported unreimbursed medical expenses during 1999 of 
$5,197.11.

The veteran has submitted copies of tax returns for the years 
1996 to 1998 which show unearned income from interest on CDs 
and IRA and also indicates that he had a net profit from a 
farm in the years 1997 and 1998.

In January 2002, the veteran testified that he had two CDs, 
one worth $1,000 or $2,000 and one worth $21,000 from which 
he received interest.  He indicated he received between $93 
and $95 per month in interest income.  He also testified that 
he sold cattle in 1998 and paid income tax on that sale.  He 
indicated his only other source of income is Social Security 
benefits.  He testified that he had submitted all evidence of 
income received from 1996 to 1999.  He asserted that the 
debts were improperly created and pointed out that the RO had 
indicated that he was receiving $9,000 a month in interest.

The Board has reviewed the probative evidence including the 
veteran's testimony in January 2002.  While the record shows 
that the veteran did not accurately report interest income on 
the EVRs submitted from 1996 to 1999, it is pointed out that 
in 1997 and 1998, the veteran sent forms in early January and 
in 1999 the form was received at the end of December.  
Generally, bank statements with year-end interest information 
are sent to account holders in January of each year.  It 
appears that the veteran filled out the forms prior to 
receipt of statements from the bank with regard to interest 
received.  The Board notes that on several of the EVRs he 
reported large balances in bank accounts and there is no 
indication that the RO made any effort at the time of receipt 
of the information to determine if interest was being 
properly reported.  The Board also notes that the record 
indicates that the veteran has a sixth grade education and 
has had health problems including residuals of a stroke. 

The record indicates that the veteran did receive some income 
from a farm during the period in question.  This income was 
not reported on any EVR.  The record shows that in 1989 he 
reported farm land as part of his net worth.  The RO did not 
follow-up with regard to any income.  He testified that he 
recalled selling some cattle in 1997 but was unable to give 
any specific information.  The veteran has submitted tax 
returns for the years 1996 to 1998 which include profits and 
losses with regard to farm land.  

The veteran has consistently and timely submitted the EVR 
forms on which he attempted to report his income.  He has 
testified that he reported his interest income and that he 
did not intend to withhold information. The EVR form requests 
that all sources of income be reported, but there is no 
specific instruction regarding showing profits and losses 
regarding farmland.  While he testified that he did have 
income from the sale of cattle and the record indicates that 
he did receive some profit from farmland in 1997 and 1998, it 
does not appear that he intentionally withheld that income 
information.  The Board finds that his statements and 
testimony are credible and concludes that he did not act with 
intent to seek an unfair advantage over VA with knowledge of 
the likely consequences.  Therefore, the Board concludes that 
the record does not establish an element of fraud, 
misrepresentation or bad faith towards the Government on the 
veteran's part as would preclude waiver of recovery of the 
overpayment of VA nonservice-connected pension benefits as a 
matter of law.


ORDER

Waiver of recovery of overpayments of VA nonservice-connected 
pension benefits in the amounts of $975 and $11,236 is not 
precluded by a finding of fraud, misrepresentation, or bad 
faith; to this extent, the appeal is granted.


REMAND

In light of the Board's decision above, the standard of 
equity and good conscience is for application.  The standard 
was not previously addressed by the Committee.  Additionally, 
the Board finds that a current financial status report from 
the veteran would be helpful in applying the standard.

The Board also notes that the veteran has raised the issue of 
whether the overpayments are issue were properly created.  He 
pointed out that the RO's letter dated in September 1999 
referred to large monthly income for the period in question 
and that he believed that the letter was incorrectly 
characterizing annual amounts as monthly amounts.  While a 
review of the Committee's decision and latter amended award 
letter indicate that the RO correctly calculated the 
overpayments in question, the RO should prepare a complete 
paid and due audit for the entire periods of each alleged 
overpayment, in order for the veteran to be assured of full 
procedural due process.  See 38 C.F.R. § 19.9 (2001). ("If 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the case 
back to the agency of original jurisdiction.).  The United 
States Court of Appeals for Veterans' Claims (Court) has held 
that, when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on a request for waiver of the 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430  (1991).

Accordingly, this case is REMANDED for the following action:


1.  Prepare a complete paid and due audit 
for the entire period of each alleged 
overpayment.  Send a copy of the audit 
and a full explanation of the 
calculations relied upon to determine the 
amount and period of the overpayment to 
the veteran.

2.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) is fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

4.  The Committee should then adjudicate 
the issues whether the overpayments of VA 
compensation benefits in the amount of 
$975 and $11,236 were properly created, 
and if so, whether the recovery of the 
indebtedness would be against equity and 
good conscience, in accordance with the 
provisions of 38 C.F.R. § 1.965(a) 
(2001).  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



